        Case 1:19-cv-00496-LJO-EPG Document 22 Filed 12/18/19 Page 1 of 5




     Michael N. Anhar
1
     3183 Kendra Ct.
2    Turlock, CA, 95382-1335
     Tel.: (209) 669-3909
3    michael.anhar@gmail.com
     Plaintiff, Self-Represented
4

5
                         UNITED STATES DISTRICT COURT
6
                           For the Eastern District of California
7
                                        Fresno Division
8

9
     Michael N. Anhar,                          Case No. 1:19-cv-00496-LJO-EPG
10
                           Plaintiff;           Objections to Magistrate Judge’s
11                                              Order Denying Plaintiff’s Request
            v.                                  To Seal Documents
12

13   Citibank, N.A.,                            (ECF No. 21)

14                         Defendant.
15

16          Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis

17   (“IFP”) in this civil action. (ECF No. 1; 2.) On 12/16/19, Pl. Anhar filed a

18   “Notice of Request to Seal Documents” per the expressed language used in

19   L.R. 141(b) for such requests. (ECF No. 20.) In his request, Pl. Anhar asked

20   the Court to seal his IFP application, which he conventionally filed 04/17/19

21   and which the Court granted 04/23/19. (ECF No. 2; 4.) On 12/18/19, the

22   Court denied Pl. Anhar’s Request to seal his IFP application. Now, under



     Anhar v. Citibank        obj. to mag. j’s denial (seal)               Page 1 of 5
          Case 1:19-cv-00496-LJO-EPG Document 22 Filed 12/18/19 Page 2 of 5




1    Fed. R. Civ. P. 72(a), Pl. Anhar objects to that denial and asks the district

2    judge to review and modify or set aside that order, in whole or in part, as it

3    “is clearly erroneous or is contrary to law.”

4             In its order, the Court asserted that documents filed with the court are

5    presumptively public. (See ECF No. 21 1:26–2:5.) Namely, the Court wrote,
6    “Unless a particular court record is one ‘traditionally kept secret,’ a ‘strong

7    presumption in favor of access’ is the starting point for this Court’s inquiry.”

8    (Id. 2:4) (citing Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178

9    (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597

10   & n.7 (1978).) Pl. Anhar contends the Court erred in assuming fee-waiver

11   applications aren’t customarily confidential.

12            Section 205(c)(3)(A)(i) of the E-Government Act of 2002 1 charges the

13   Supreme Court with creating rules “to protect privacy and security concerns

14   relating to … the public availability … of documents filed electronically” or of

15   documents filed in paper form and converted to electronic form under (c)(1).

16   Those “rules shall take into consideration best practices in Federal and State

17   courts to protect private information or otherwise maintain necessary

18   information security.” (Id. (c)(3)(A)(iii)) (emphasis added.) As he alluded to

19   in his Notice (ECF No. 20) and Request, despite this matter being in federal

20   court, it’s clearly reasonable if not advisable for this lower court to follow the

21
     1
22       Pub. L. No. 107–347, 116 Stat. 2899, 2914 (2002).



     Anhar v. Citibank          obj. to mag. j’s denial (seal)               Page 2 of 5
        Case 1:19-cv-00496-LJO-EPG Document 22 Filed 12/18/19 Page 3 of 5




1    example of the Supreme Court by looking to the California Courts and

2    recognizing that fee-waiver applications there are, by default, inherently and

3    invariably treated as confidential. (See Cal. Gov’t. Code § 68633(f )):

4                  Financial information provided by an applicant shall
                   be kept confidential by the court. No person shall
5
                   have access to the application except the court,
6                  authorized court personnel, and any person
                   authorized by the applicant. No person shall reveal
7                  any information contained in the application except
                   as authorized by law. Any hearing regarding whether
8
                   to grant or deny a fee waiver request shall be held in
9                  camera, and the court shall exclude all persons except
                   court staff, the applicant, those present with the
10                 applicant’s consent, and any witness being examined.
                   The fact that an applicant’s fees and costs have been
11
                   initially waived and the amount of the waived fees
12                 and costs are not confidential. The Judicial Council
                   shall adopt procedures to keep the financial
13                 information confidential and to consider a request
14
                   seeking that confidential information.

15
     (see also Cal. Rules of Ct., rule 3.54, re trial courts):

16                 No person may have access to an application for an
                   initial fee waiver except the court and authorized
17                 court personnel, any persons authorized by the
                   applicant, and any persons authorized by order of the
18
                   court. No person may reveal any information
19                 contained in the application except as authorized by
                   law or order of the court.
20
     (see also rule 8.26(g), re Courts of Appeal) (accord rule 8.818(f ), re superior
21
     court appellate divisions):
22



     Anhar v. Citibank        obj. to mag. j’s denial (seal)                 Page 3 of 5
        Case 1:19-cv-00496-LJO-EPG Document 22 Filed 12/18/19 Page 4 of 5




1                  (1) No person may have access to an application for
                   an initial fee waiver submitted to the court except the
2
                   court and authorized court personnel, any persons
3                  authorized by the applicant, and any persons
                   authorized by order of the court. No person may
4                  reveal any information contained in the application
                   except as authorized by law or order of the court. An
5
                   order granting access to an application or financial
6                  information may include limitations on who may
                   access the information and on the use of the
7                  information after it has been released.
8
                   (2) Any person seeking access to an application or
9                  financial information provided to the court by an
                   applicant must make the request by motion,
10                 supported by a declaration showing good cause as to
                   why the confidential information should be released.
11
            Given all the above, it’s undeniable there’s a manifest tradition in the
12
     California Courts (to say nothing of numerous other public agencies), to treat
13
     fee-waiver applications as inherently and invariably confidential by default.
14
     Again, Pl. Anhar understands the present matter is before a federal court, not
15
     a California court. But he’d argue the fact that federal courts haven’t yet
16
     adopted an automatic procedure to keep fee-waiver applications confidential
17
     shouldn’t be viewed as a rationale for not sealing such an application upon a
18
     specific and affirmative request to do so, as is the case here.
19
            Next, the Court suggests in its denial that Pl. Anhar’s Request was
20
     premised on the false idea that his IFP application contained information that
21
     was “more private than any of the other in forma pauperis applications that
22



     Anhar v. Citibank       obj. to mag. j’s denial (seal)                  Page 4 of 5
        Case 1:19-cv-00496-LJO-EPG Document 22 Filed 12/18/19 Page 5 of 5




 1   are regularly publicly filed with this Court.” The Court erred in drawing this

2    conclusion, which served as both a strawman and an appeal to hypocrisy.

3    Pl. Anhar didn’t and doesn’t assert his IFP application contains data that are

4    more private; only data that are private—something the court implicitly

5    acknowledged. Under the Fourth Amendment, Pl. Anhar has a right to be

6    secure in his papers. But he cannot be so secure when, despite his specific

7    request to the contrary, the Court allows unfettered arbitrary global access to

8    his personal financial information.

9           Lastly, any specific right Def. Citibank has “to challenge Plaintiff’s in

10   forma pauperis status” wouldn’t be waived or prejudiced by sealing his IFP

11   application. (ECF No. 21 2:11.)

12          Because Pl. Anhar’s IFP application contains private information;

13   because he made a specific request to seal that application; because sealing

14   that application wouldn’t prejudice the administration of justice; because

15   there’s a manifest tradition in and out of the courts of keeping fee-waiver

16   applications confidential; and because under Fed. R. Civ. P. 5.2(d), “the

17   court may order that a filing be made under seal without redaction …,”

18   Pl. Anhar’s Request to seal should’ve been, and should be, granted.

19

20

21
     Dated: Dec. 18, 2019                    michael n. anhar
                                             Plaintiff, Self-Represented
22



     Anhar v. Citibank      obj. to mag. j’s denial (seal)                  Page 5 of 5
